IN THE SUPREME COURT OF THE STATE OF DELAWARE

IVORIE E. KELLEY,                        §
                                         §
       Defendant Below,                  § No. 263, 2020
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 1705016229 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: October 8, 2020
                          Decided: November 4, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                 ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated July 30, 2020, denying the

appellant’s motion for correction of sentence. The appellant’s 2013 conviction for

drug dealing under 16 Del. C. § 4753(2) is not subject to mandatory expungement

under the provisions of 11 Del. C. § 4373 or 16 Del. C. § 4764(j).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ James T. Vaughn, Jr.
                                       Justice




                                   2